Order entered October 17, 1960, granting reargument and on such reargument denying defendant’s motion to dismiss the amended complaint *463for legal insufficiency unanimously affirmed, with $20 costs and disbursements to plaintiffs-respondents. The amended complaint satisfies the rule in Williams & Co. v. Collins Tuttle & Co. (6 A D 2d 302). It does so despite the fact that the allegations could have been more direct and clear as to the tortious elements upon which the complaint rests. With respect to defendant’s assertion that the three-year lapse increased plaintiffs’ obligation to specify additional facts, that argument is not available on a motion addressed to the pleading’s sufficiency. Such an argument, however, might be cogent, indeed, upon a motion which searches the evidentiary support for plaintiff’s claim. Concur — Botein, P. J., Breitel, Valente, Stevens and Steuer, JJ.